ON MOTION.
The motion to correct the judgment hereinbefore rendered, so as to conform to the intent of the opinion then rendered, is sustained, and the judgment of the court below granting the writ of prohibition will remain affirmed, though modified to read as follows:
Came on for hearing this cause, and it appearing from the evidence that the cause styled City of Greenwood, a Municipal Corporation, v. Humphrey  Company, Inc., et al., No. 1181 on the general docket of the county court of Leflore county, Miss., for the restraint of the trial of which a writ of prohibition is herein prayed, has been removed to the Delta Division of the United States District Court of the Northern District of Mississippi, and that no valid order remanding it from that court to the county court of Leflore county has been made, it is ordered and adjudged that the writ of prohibition heretofore issued herein remain in force unless and until the aforesaid case be remanded from the said United States court to the county court of Leflore county, Miss.; and until such has been done the county court of Leflore county, Miss., and the judge thereof, are enjoined and *Page 112 
commanded to take no further action in the said cause. No other question here presented by the pleadings and evidence is here decided.
It is further ordered that the city of Greenwood, Miss., pay all costs in this cause.